Order entered November 2, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00505-CR

                       JOSE RAUL REYNA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 3
                           Dallas County, Texas
                    Trial Court Cause No. F15-18250-J

                                    ORDER

      Appellant filed his notice of appeal on April 24, 2020. The clerk’s and

reporter’s records have been filed, and we have granted one extension of time on

filing appellant’s brief. On October 9, 2020, appellant notified the Court he had

“relieved Ms. Woods of her duty to represent” him. Although appellant had

previously been found indigent, he stated he would be retaining an appellate

attorney, and until he did, he would represent himself. By letter dated October 13,

2020, we informed appellant his appointed counsel would continue to represent
him until such time as he hired retained counsel and that counsel filed a motion to

substitute.

      On October 16, 2020, appointed counsel Julie Woods filed a motion to

withdraw. We GRANT counsel’s motion to withdraw. We DIRECT the Clerk to

remove Julie Woods as counsel for appellant.

      We ORDER the trial court to conduct a hearing and to make findings of fact

regarding the following:

   • The trial court shall first determine whether appellant desires to prosecute
     the appeal. If the trial court determines that appellant does not desire to
     prosecute the appeal, it shall make a finding to that effect.

   • If the trial court determines that appellant wishes to prosecute the appeal, it
     shall then find whether, despite his indigent status, appellant will retain
     counsel to represent him in the appeal and, if so, the name, State Bar
     number, and contact information for retained counsel. If appellant does not
     intend to retain counsel to represent him, the trial court shall determine
     whether appellant desires new court-appointed counsel or whether he intends
     to represent himself.

   • If appellant desires new court-appointed counsel, the trial court shall appoint
     an attorney to represent appellant in this appeal and shall notify this Court of
     the appointment.

   • If appellant decides that he does not wish to be represented by counsel and
     intends to proceed pro se, the trial court shall advise appellant of the dangers
     and disadvantages of self-representation. See Hubbard v. State, 739 S.W.2d
341, 345 (Tex. Crim. App. 1987) (trial court should determine whether an
     appellant is making a competent and intelligent choice in choosing to
     proceed pro se). The trial court shall further advise appellant that he does
     not have the right to hybrid representation and that any brief filed by counsel
     will be stricken.
   • If the trial court determines appellant’s waiver of counsel is knowing and
     voluntary, it shall provide appellant with a statement in substantially the
     same form as provided in article 1.051(g) of the Texas Code of Criminal
     Procedure and ensure that appellant understands and signs the form. See
     TEX. CODE CRIM. PROC. ANN. art. 1.051(g).

        We ORDER the trial court to transmit a record, containing the written

findings of fact, any supporting documentation, any orders or appointments, and if

applicable, a signed written waiver in substantially the same form as provided by

article 1.051(g), to this Court within THIRTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order to the Honorable Gracie

Lewis, Presiding Judge, Criminal District Court No. 3; to Julie Woods; and to the

Dallas County District Attorney’s Office, Appellate Division. We also DIRECT

the Clerk to send a copy of this order by United States mail to Jose Raul Reyna,

TDCJ# 02314587, Garza West Unit, 4250 Highway 202, Beeville, TX 78102-

8982.

        We ABATE the appeal to allow the trial court to comply with the order.

The appeal will be reinstated thirty days from the date of this order or when the

findings are received, whichever is earlier.



                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE